VAN ORSDEL, Associate Justice
(dissenting) .
I cannot agree with the opinion and judgment of the court in this ease. The corpus delicti, or the body of the crime as laid in the statute, consists of a political committee, as defined therein, receiving funds, using them, and failing to make a detailed report thereof to the Clerk of the House of Representatives. The indictment fails to allege that any funds ever came into the possession of the committee or any person connected with the committee. Thus it appears that the first essential element leading to the possible commission of the crime is lacking, and without possession there can be no distribution; hence, in the absence of these two fundamental elements, the failure to report is not a crime, since to meet the requirements of the statute there is nothing to report. The essence of the crime is failing to report money that came into the possession of the committee, and from whom received, and funds paid out by the committee, and to whom such payments were made. In other words, the indictment fails to charge the crime defined in the statute, or any offense whatever. It is an elementary rule of criminal pleading that, until the fact that the crime has been actually perpetrated and proved,” in the manner alleged in the indictment, there can be no conviction.
Nowhere in the indictment is it charged that the treasurer of the committee had any knowledge of the existence of the funds in question. The mere allegation in the indictment that the money was paid for the committee without any averment as to whom it was paid, or that it ever reached the committee or any one connected with the committee, falls far short of charging the crime laid in the statute, or of imputing guilty knowledge to the officer required to report, or to anyone else. Proof of the commission of the crime under this indictment, to sustain a conviction of defendants, is impossible, if the rules of evidence are observed. It undoubtedly is the law that, where a crime is laid in the indictment and the defendant is charged with its willful commission, guilty knowledge may be implied; but this implication will never arise where the indictment, as in this case, fails to set out the elements essential to charge a crime.